Citation Nr: 1047585	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-24 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1958 to May 1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the competent medical 
evidence shows a relationship between the current hepatitis C and 
service.


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  Here, the Board is granting service 
connection.  Thus, no further discussion of the VCAA is required. 

The Veteran contends that he was exposed to multiple risk factors 
for hepatitis C during service, including vaccinations with 
multi-use injectors, blood donation, tattoos, sharing of razors 
and toothbrushes, and dental procedures.  He has denied 
intravenous drug use, intranasal cocaine use, and/or a history of 
hemodialysis.  

Having carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be allowed.

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for certain 
chronic diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

The Veteran's service treatment records (STRs) show no 
complaints, treatments, or diagnoses relating to hepatitis C.  
Notably, however, he had no identifying body marks, scars, or 
tattoos (other than a burn scar) upon entry to service in 1958.  
Upon separation in 1962, a physical examination report shows that 
the Veteran had acquired a tattoo to the left arm.  Service 
treatment records also show multiple dental procedures between 
1958 and 1962, including scaling and numerous amalgam fillings.  
STRs further demonstrate that the Veteran received multiple 
vaccinations in January and February of 1958 and that he 
subsequently reported to sick bay on several occasions 
afterwards.  The May 1962 separation examination found no 
liver/digestive system abnormalities.  

The post-service medical evidence consists of two favorable 
medical opinions and a September 2006 VA medical opinion.  

The first favorable opinion was provided by Dr. Boyd, a VA 
gastroenterologist, in May 2006.  Dr. Boyd concluded that the 
Veteran's hepatitis C was most likely related to donating blood 
while in the Philippines during service.  He explained that that 
the chances of cross-contamination were high, especially given 
the procedures implemented Filipino Red Cross at that time (i.e., 
in 1959).  In this regard, while the Veteran's service treatment 
records do not document blood donation, the Veteran is competent 
to report that this in-service event occurred.  Moreover, the 
Board assigns high probative value to Dr. Boyd's opinion of 
etiology as he has been the Veteran's long-time treating for 
physician (for hepatitis C purposes) and is a specialist in the 
area of gastroenterology. 

The second favorable opinion of record is from Dr. Schulman, a 
private gastroenterologist.  In a February 2007 letter, he stated 
that the Veteran's in-service risk factors for hepatitis C 
included a tattoo in 1958, vaccinations via multi-use injectors 
(without sterilization), dental procedures, sharing of razors and 
toothbrushes, and donating blood under unsanitary conditions 
while at the naval facility in the Philippines.  He further noted 
that the Veteran denied a history of IV drug use, intranasal 
cocaine use, and/or a history of hemodialysis.  Based on the 
foregoing, he opined that it was at least as likely as not that 
the Veteran contracted hepatitis C while in the military.  He 
further reasoned that testing for hepatitis C was not available 
until 1992 and that most individuals are silent carriers if they 
are not specifically tested for the disease.  

In an August 2007 addendum to the above opinion, Dr. Schulman 
stated that he had been treating the Veteran for hepatitis C 
since 2000, and that in rendering his opinion, he had reviewed 
the STRs which showed multiple vaccinations and inoculations.  He 
additionally opined that there was a possibility that multi-use 
vaccination injections without sterilization could spread 
hepatitis C and that it, too, was a potential causal relationship 
for in-service exposure.  Again, the Board considers Dr. 
Schulman's opinions to be highly probative as to the question of 
etiology.  Indeed, in rendering his opinion he reviewed the 
Veteran's service treatment records and provided sound rationale 
for his conclusion.  Further, he is considered to be highly 
qualified to provide an opinion on the matters of hepatitis C 
etiology as his credentials indicate that he is a Fellow of the 
American College of Gastroenterology (F.A.G.C.).  

Finally, the Board notes that in addition to the Veteran's 
credible and consistent statements regarding in-service blood 
donation, tattoos, multi-use needles for 
vaccinations/inoculations, and sharing of razors/toothbrushes, 
the record contains supporting "buddy" statements.  These 
letters corroborate the Veteran's statements to the extent that 
they confirm the re-using of needles (unsterilized) and the 
sharing of razors/toothbrushes.  See, e.g., Statement from R.M., 
June 2006.  

The file contains no negative opinions or evidence otherwise 
unfavorable to the Veteran's claim.  In this regard, the 
September 2006 VA examiner found that it would be speculative for 
him to devise such an opinion.  The award of benefits may not be 
predicated on a resort to speculation or remote possibility. 38 
C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (a letter from a physician indicating that Veteran's death 
"may or may not" have been averted if medical personnel could 
have effectively intubated the Veteran held to be speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the Veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis deemed 
speculative).  Thus, because the examiner could not reach a 
conclusion without resorting to speculation, the Board does not 
assign any probative value the VA examiner's statement.  It is 
neither negative nor favorable to the Veteran's claim.  

In light of Dr. Boyd's and Dr. Schulman's favorable opinions, the 
credible statements from the Veteran and his fellow service-men, 
and further considering the lack of post-service risk factors for 
hepatitis C (e.g., IV drug use, etc.), the Board finds that 
service connection is warranted.  There can be no doubt that 
further medical inquiry could be undertaken with a view towards 
development of the claim; however, such development would not 
materially assist the Board in this determination.  Under the 
"benefit-of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  As a state of 
relative equipoise has been reached in this case, the benefit of 
the doubt rule will therefore be applied and service connection 
for hepatitis C will be granted.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

Entitlement to service connection for hepatitis C is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


